Order entered July 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01586-CV

                                CATHIE REISLER, Appellant

                                                V.

                                  KEITH REISLER, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-50508-2010

                                            ORDER
       We GRANT appellant’s July 11, 2013 unopposed motion for an extension of time to file

a reply brief. Appellant shall file her reply brief on or before August 20, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE